Case 2:20-cv-00966-NR Document 415-8 Filed 08/28/20 Page 1 of 10




                 EXHIBIT A-8
8/16/2020                                      Case 2:20-cv-00966-NR
                                                          USPS tells Pa. it can'tDocument         415-8
                                                                                 deliver mail ballots on time,Filed  08/28/20
                                                                                                              state warns            Pagerisk2 toofvoters
                                                                                                                          of 'overwhelming'          10


  ?~Cte ~it~tYrer                                                                                                                                           -. . •-          Log in




            LISPS says Pennsylvania mail ballots may not
            be delivered on time, and state warns of                                                                                                                                    EXHIBIT
            `overwhelming' risk to voters                                                                                                                                             Marks 08/19/20 EX24
            by Jonathan Lai and Ellie Rushing, Updated: August 16, 2020 -10:51 AM


                                                                                                                                                                              `s




                                                                                                                                                                             •           i


                                                                                                                                    •

                                                                                                                                  •
                                                                                                                                                                      ti "


                                                                                                                                   ,s




https://www.inquirer.corn/politics/election/pennsylvania-mail-voting-deadlines-post-office-lawsuit-20200813.htm1?outputType=amp&_twitter impression=true                                           1/9
8/16/2020                                       Case 2:20-cv-00966-NR
                                                          LISPS tells Pa. it can'tDocument         415-8
                                                                                  deliver mail ballots on time, Filed   08/28/20
                                                                                                                state warns             Pagerisk3toofvoters
                                                                                                                            of 'overvvhelming'         10


  Z~~te ~it~ttrer                                                                                                                                             -. ~ -         .jog ngi _
                                                                                                                                                                       :. ~~_             _
                                                                                                                                                                            ~~= az
            YONG KIM /FILE PHOTOGRAPH
            A voter prepares to drop off their ballot into a drop box at Philadelphia City Hali during May's primary election.


            The U.S. Postal Service has warned Pennsylvania that some mail ballots might not be delivered on time because
            the state's deadlines are too tight for its "delivery standards," prompting election officials to ask the state Supreme
            Court to extend the deadlines to avoid disenfranchising voters.


            The warning came in a July 291etter from Thomas J. Marshall, general counsel and executive vice president of the
            Postal Service, to Pennsylvania Secretary of State Kathy Boockvar, whose department oversees elections. That
            letter was made public late Thursday in a filing her Department of State submitted to the Supreme Court, asking it
            to order that mail ballots be counted as long as they are received up to three days after the Nov. 3 election date.

            RELATED STORIES

            • Trump says he'll block extra funding for postal service to thwart mail-in voting
            • Philly mail delays are raising alarms about the 2020 election: `This is a huge problem'


            If the court agrees, that could increase the likelihood that the results of the presidential race between President
            Donald Trump and presumptive Democratic nominee Joe Biden won't be known for days after the election.

            The Postal Service's letter came amid false attacks on mail voting by Trump, and as concerns mount nationally
            about how the coronavirus pandemic could disrupt the 2020 election. For Pennsylvania, a battleground state that
            u~as decided by less than 1% of the vote in 2016, the letter waxned that "certain deadlines for requesting and
            casting mail-in ballots are incongruous with the Postal Service's delivery standards:'



https://www.inquirer.corn/politics/election/pennsylvania-mail-voting-deadlines-post-office-lawsuit-20200813.html?outputType=amp8~ twitter impression=true                                     2/9
8/16/2020                                      Case 2:20-cv-00966-NR
                                                         USPS tells Pa. it can't Document         415-8
                                                                                 deliver mail ballots on time, Filed   08/28/20
                                                                                                               state warns           Pagerisk4toofvoters
                                                                                                                           ofoverwhelming'          10


  ?~Cte ~it~t~rer                                                                                                                                                  Log In




                                                                         Organizational policy
                                                                         prohibits access to this
                                                                         content


            "This mismatch creates a risk that ballots requested near the deadline under state law tivill not be returned by mail
            in time to be counted under your laws as we understand them," Marshall wrote in the letter, which was first
            reported by FA Post.




                               Conflicting Timetables for Voting by Mail in Pa.
                               Pennsylvania law allows voters to apply for a mail ballot up to a week before the Nov. 3 election, but the
                               U.S. Postal Service recommends that voters should request mail ballots at least 15 days before the
                               election, and "preferably long before that time." The Oct. 27 state deadline for applying for a mail ballot
                               is the same day that the Postal Service recommends mailing ballots back to county governments.

                                                                                                                         Nov. 6: Pa. Secretary of State
                               Oct. 19:                                                   Oct. 27:                       Kathy Boockvar is requesting the
                               Postal Service                                             Postal Service                 state Supreme Court to allow mail
                               recommends voters                                          recommends mail                ballots to be counted if they are
                               apply for mail ballots                                     ballots be sent at             received three days after the
                               at least 15 days before                                    least seven days               election, as long as there is no
                               the election.                                              before the election.           proof that the ballot was mailed
                                                                                                                         after Election Day.


                               m 20            - 21- —22      23      24     25     26 m 28               29     30      31 ~    1      2 ~ 4              5   6
https://www.inquirer.corn/politics/election/pennsyNania-mail-voting-0eadlines-post-0ffice-lawsuit-20200813.htmlToutputType=amps twitter impression=true                     3/9
8/16/2020                                       Case 2:20-cv-00966-NR
                                                          LISPS tells Pa. it can't Document         415-8
                                                                                   deliver mail ballots on time, Filed   08/28/20
                                                                                                                 state warns            Page
                                                                                                                             of 'overwhelming' risk5toof 10
                                                                                                                                                       voters




  Z~~C ~              YrCC                                                                                                                                            Log In


                                register for the                                           to apply for a                                       regwres mail
                                November election.                                         mail ballot.                                         ballots to be
                                                                                                                                                received by 8 p.m.
                                SOURCES: Pa. Dept. of State; U.S. Postal Service                                                      JOHN DUCHNESKIE /Staff Artist


                        Conflictina Timetables for
            Marshall's letter represented "a significant change to the outlook for voting by mail in the general election," the
            Department of State told the court in its filing. Before the July 29 warning, the department said, "the Postal
            Service had not indicated the likelihood of widespread, continuing, multiple-day mail-delivery delays presenting
            an overwhelming, statewide risk of disenfranchisement for significant numbers of voters utilizing mail-in
            ballots"

            The department, which is part of Democratic Gov. Tom Wolf's administration, wants the court to order that mail
            ballots be counted if they are received by the Friday after Election Day as long as there is no proof (such as a
            postmark) that they were mailed after that day. State law currently requires that mail ballots be received by 8 p.m.
            on an election day.




https://www.inquirer.corn/politics/election/pennsylvania-mail-voting-deadlines-post-0ffice-lawsuit-20200813.html?outputType=amp8   twitter impression=true                     4/9
8/16/2020                                      Case 2:20-cv-00966-NR
                                                         USPS tells Pa. it can't Document         415-8
                                                                                 deliver mail ballots on time, Filed   08/28/20
                                                                                                               state warns             Page 6toof
                                                                                                                           of 'overvvhelming'risk   10
                                                                                                                                                  voters



  ~~~~~Y~er                                                                                                                                                -• ~   Log In


            ruiidnce i~r n.e~irea rsrriericari~ a.riu suppurcea ray rri~riLie~ u ~ti, a Lem~cra~ic; super rti~, r~acxin~ tslaeri. 1 rie
            lawsuit seeks to change the state's mail ballot deadlines, among other things. The state's reversal underscored the
            extent to which widespread mail delivery delays, along with Trump's acknowledgment that his refusal to increase
            Postal Service funding is tied to his belief that mail voting will hurt his reelection prospects, have alarmed
            Democrats across the state and the country.

            Voters can request mail ballots as late as seven days before the election. But election officials urge voters to
            request and return their ballots weeks eaxlier, to ensure they arrive on time even with current mail delays.

            Some counties setup drop boxes in the primary election so voters could hand-deliver their ballots without relying
            on the mail. But the Trump campaign and Republican National Committee have sued the state to block drop boxes
            from being used in November. Philadelphia and some of its suburban counties are hoping to set up election offices
            where voters can use mail ballots to vote in person weeks before the election.




            The USPS did not immediately respond to a request for comment. The Department of State declined to comment
            beyond its filing.

https://www.inquirer.corn/politics/election/pennsylvania-mail-voting-deadlines-post-office-lawsuit-20200813.htmi?outputType=amp8_twitter impression=true                   5/9
8/16/2020                                       Case 2:20-cv-00966-NR
                                                          USPS tells Pa. it can'tDocument         415-8
                                                                                 deliver mail ballots on time, Filed   08/28/20
                                                                                                               state warns            Pagerisk7toofvoters
                                                                                                                           of 'overwhelming'         10


  Z~Cte ~            ~rer                                                                                                                                   -. . -   Log In


            similar letter to Washington state.

            The filing came on the same day that Trump openly admitted that by withholding funding for the Postal Service,
            the agency would not be able to handle an anticipated surge of mail voting in November.

              READ MORE: The Postal Service needs moneyfor mail-in voting. Trump is opposed to additional
            funding.




            "They need that money in order to have the post office work so it can take all of these millions and millions of
            ballots," Trump said Thursday morning on Fox Business Network.

            Referring to negotiations over a new coronavirus economic relief package that have stalled in part because of
            disagreements over post office funding, Trump added: "If we don't make a deal, that means they don't get the
            money. That means they can't have universal mail-in voting. They just can't have it:'




https://www.inquirer.corn/politics/election/pennsylvania-mail-voting~ieadlines-post-0ffice-lawsuit-20200813.html?outputType=amp8~_twitter impression=true                     619
8/16/2020                                       Case 2:20-cv-00966-NR
                                                          USPS tells Pa. it can'tDocument         415-8
                                                                                 deliver mail ballots on time, Filed   08/28/20
                                                                                                               state warns            Pagerisk8toofvoters
                                                                                                                           of'overvvhelming'         10


  ~~C ~t~lii~'C~                                                                                                                                             Log In


            Serious mail delivery delays have impacted residents across the Philadelphia region, largely due to policies
            implemented by the new postmaster general, who is also a major Trump campaign donor. Those policies
            eliminate overtime, order carriers to leave mail behind to speed up workdays, and slash office hours.

            The changes, coupled with staffing shortages amid previous budget cuts and coronavirus absences, are forcing
            some Philadelphians to go upward of three weeks without mail, leaving them without medication, paychecks, and
            bills. Mail is piling up in offices, often unscanned, carriers have said, and routes are going undelivered for days
            when a carrier is absent.

            In the primary, just over half of all votes were cast by mail, a huge jump from about 5% in past elections. And
            turnout in November's election will likely be more than double the primary, meaning there could be several
            million ballots sent through the mail.

            But there have been significant logistical challenges to rapidly scaling upvote-by-mail this year. Election officials
            struggled in the primary to keep up with demand for ballots, and the pandemic meant every step of requesting and
            receiving a mail ballot took longer than normal.

            County officials warned before the election that thousands of voters could be disenfranchised, and tens of
            thousands of ballots ultimately arrived after the deadline.

            Those officials, as well as advocacy groups, have urged lawmakers in Harrisburg to change the law to widen the
            window between the deadlines for requesting and returning ballots. While many lawmakers agree that there is a
            problem, there has been no consensus around a solution. It's uncleax whether there will be political momentum to
            change the law in time for the election.

            Legislative leaders didn't immediately comment late Thursday.

            Staff writer Sean Collins Walsh contributed to this article.

https://www.inquirer.corn/politics/election/pennsylvania-mail-voting-deadlines-post-office-lawsuit-20200813.html?outputType=amps   twitter_impression=true            7/g
8/16/2020                                     Case 2:20-cv-00966-NR
                                                        USPS tells Pa. it can't Document         415-8
                                                                                deliver mail ballots on time, Filed   08/28/20
                                                                                                              state warns             Page
                                                                                                                          of'overvvhelming' risk9toof 10
                                                                                                                                                    voters




  ~~e ~1~~IYrC~                                                                                                                                              Log In




https://www.inquirer.com/politics/electioNpennsylvani~-mail-voting~eadlines-post-office-lawsuit-20200813.html?outputTyp~=amp& twitter impression=true                 8/9
8/16!2020                                      Case 2:20-cv-00966-NR
                                                          USPS tells Pa. it can'tDocument         415-8
                                                                                  deliver mail ballots on time,Filed   08/28/20
                                                                                                                state warns           Pagerisk
                                                                                                                            of 'overwhelming' 10to of 10
                                                                                                                                                   voters




  Z~C~e ~tt~~rer                                                                                                                                            -. ~ -   Log In




https://www.inquirer.com/politics/election/pennsylvania-mail-voting-deadlines-post-office-lawsuit-20200813.html?outputType=amp8~_twitter impression=true                      g/g
